DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of following informalities:
The abstract contains phrases, “Aspect of the subject disclosure” (line 1), “may” (line 1), “for example” (line 1), and “other embodiments” (last line), which can be implied.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Objections
Claims 7, 10, 14-16 and 20 are objected to because of the following informality:  
Claim 7 recites, “Su-MIMO” (line 2). It is suggest to replace it with “the Su-MIMO” for clarity. Claims 14 and 20 are objected to at least based on a similar rational applied to claim 7.
 Claim 10 recites, “a combination thereof (line 2). It is suggest to replace it with “a combination of the TDD and the FDD” for clarity. Claim 15 is objected to at least based on a similar rational applied to claim 10.
Claim 16 recites, “... operate in Mu-MIMO for the UE” (lines 7-8) and “... operate in Su-MIMO for the UE” (lines 10-11). It is suggest to replace them with “... operate in the Mu-MIMO mode for the UE” and “... operate in the Su-MIMO mode for the UE”, respectively, for clarity. Claim 18 is objected to at least based on a similar rational applied to claim 16.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-8, 10, 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No. 17/376,770 (hereinafter, “Tsui’770). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It is noted that the applicant filing of the copending Application No. 17/376,770 is voluntary and not the direct, unmodified result of restriction requirement under U.S.C. 121 (i.e., without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.

Regarding claim 1, Tsui’770 teaches, a device, comprising: 
a processing system including a processor [see, claim 1; line 2]; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising [see, claim 1; lines 3-4]: 
identifying a coherence time associated with a user equipment (UE) and a coherence bandwidth associated with the UE, wherein the processing system comprises a radio access network (RAN) that includes a plurality of modular antenna arrays operating as a coherent antenna system [see, claim 1; lines 5-7]; 
determining a coherence block based on the coherence time and the coherence bandwidth [see, claim 1; lines 9-10]; 
determining whether the coherence block satisfies a threshold [see, claim 1; lines 9-10]; 
based on a first determination that the coherence block satisfies the threshold, employing the plurality of modular antenna arrays in multi-user (Mu)-multiple-input-multiple-output (MIMO) for the UE [see, claim 1; lines 11-12, claims 4-5]; and 
based on a second determination that the coherence block does not satisfy the threshold, employing the plurality of modular antenna arrays in a mode which is not the MU-MIMO for the UE [see, claim 1; lines 11-12 and claim 7].  
Although Tsui’770 teaches, “based on a second determination that the coherence time does not satisfy the threshold, employing the plurality of modular antenna arrays in a mode which is not the MU-MIMO for the UE”, Tsui’770 does not explicitly teach (see, emphasis), the mode which is not the MU-MIMO is modified to be SU-MIMO.
However, the feature “the mode which is not the MU-MIMO is modified to be SU-MIMO” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art. 
In particular, Zhang further teaches, a single-user MIMO (SU-MIMO) as an alternative transmission scheme of the MU-MIMO [see, ¶0005 and FIG. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Tsui’770 with “SU-MIMO” taught by Zhang to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Zhang into the system of Tsui’770 would have yield predictable results and/or resulted in the improved system (e.g., allowing MIMO transmission modes to be adapted to radio channel status to maximize the benefit of using the MIMO transmissions), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 5, Tsui’770 further teaches, wherein the operations further comprise, based on the first determination that the coherence block satisfies the threshold, performing an average of sounding reference signal (SRS) data obtained from the UE to maximize uplink (UL) coverage for the UE [see, claims 2 and 16].  

Regarding claim 6, Tsui’770 further teaches, wherein the threshold comprises a number of sounding reference signal (SRS) symbols [see, claim 8].  

Regarding claim 7, Tsui’770 further teaches, wherein the employing the plurality of modular antenna arrays in Mu-MIMO for the UE is transparent to other UEs for which Su-MIMO is employed [see, claim 6].  

Regarding claim 8, Tsui’770 further teaches, wherein the identifying the coherence time and the coherence bandwidth comprises obtaining the coherence time and the coherence bandwidth via an Open Radio Access Network (0-RAN) compliant interface [see, claim 10].

Regarding claim 10, Tsui’770 further teaches, wherein the plurality of modular antenna arrays operates in time division duplex (TDD), frequency division duplex (FDD), or a combination thereof [see, claim 9].  

Regarding claim 16, Tsui’770 teaches, a method, comprising: 
tracking, by a processing system, a coherence block for a user equipment (UE) [see, claim 1; lines 2 and 9-10]; 
determining, by the processing system and based on the tracking, whether to serve the UE in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode [see, claim 1; lines 11-12, claims 4-5]; 
based on a first determination to serve the UE in the Mu-MIMO mode, employing, by the processing system, an aggregation of coherent modular antenna arrays to operate in Mu-MIMO for the UE [see, claim 1; lines 11-12, claims 4-5]; and 
based on a second determination to serve the UE in a mode which is not the Mu-MIMO mode, employing, by the processing system, the aggregation of coherent modular antenna arrays to operate in the mode which is not the Mu-MIMO for the UE [see, claim 1; lines 11-12 and claim 7].  
Although Tsui’770 teaches, “based on a second determination to serve the UE in a mode which is not the Mu-MIMO mode, employing, by the processing system, the aggregation of coherent modular antenna arrays to operate in the mode which is not the Mu-MIMO for the UE”, Tsui’770 does not explicitly teach (see, emphasis), the mode which is not the MU-MIMO is modified to be SU-MIMO.
However, the feature “the mode which is not the MU-MIMO is modified to be SU-MIMO” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art. 
In particular, Zhang further teaches, a single-user MIMO (SU-MIMO) as an alternative transmission scheme of the MU-MIMO [see, ¶0005 and FIG. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Tsui’770 with “SU-MIMO” taught by Zhang to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Zhang into the system of Tsui’770 would have yield predictable results and/or resulted in the improved system (e.g., allowing MIMO transmission modes to be adapted to radio channel status to maximize the benefit of using the MIMO transmissions), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 17, Tsui’770 further teaches, wherein the coherence block is based on a coherence time and a coherence bandwidth for the UE [see, claim 1, lines 9-10].  

 Regarding claim 19, Tsui’770 further teaches, based on the first determination, performing an average of sounding reference signal (SRS) data obtained from the UE to maximize uplink (UL) coverage for the UE [see, claim 2].  

Regarding claim 20, Tsui’770 further teaches, wherein the employing the aggregation of coherent modular antenna arrays to operate in Mu-MIMO for the UE is transparent to other UEs for which Su- MIMO is employed [see, claim 6].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526).

Regarding claim 1, Zhang teaches, a device [FIGS. 1, 2A-2B and 5; their related descriptions; ¶0047-0051 and 0108-0110, network element 500/transmitter 210/eNB/gNB], comprising: 
a processing system including a processor [FIGS. 1, 2A-2B and 5; their related descriptions; ¶0047-0051 and 0108-0110, arrangement 500 including processing unit 506]; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations [FIGS. 1, 2A-2B and 5; their related descriptions; ¶0047-0051 and 0108-0110, computer program product in the form of a memory storing computer program, when executed by the processing unit, to perform action(s)], the operations comprising: 
identifying a coherence time associated with a user equipment (UE) ... [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0082, determining/identifying a temporal coherence for UE (steps S310-S320 and S410)], wherein the processing system comprises a radio access network (RAN) that includes a plurality of modular antenna arrays operating as a coherent antenna system [FIGS. 1, 2A-2B and 5; their related descriptions; ¶0039-0040, 0047-0051 and 0108-0110, the network element 500/transmitter 210/eNB/gNB includes a radio access network that includes multiple modular antenna arrays x1 to xM operating as a coherent antenna system; note that every eNB/gNB for MIMO mode includes the radio access network including multiple modular arrays and the system determines a temporal coherence to use in MU-MIMO or not (see, ¶0077-0080 and 0084) which implies that the antennas operates as a coherent antenna system]; 
determining the coherence time [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0082, determining/identifying a temporal coherence for UE (steps 310-320 and 410)]; 
determining whether the coherence time satisfies a threshold [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, determining whether the temporal coherence is greater than a first predetermined threshold (step S410)]; 
based on a first determination that the coherence block satisfies the threshold [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, when a determination that the temporal coherence is greater than the first predetermined threshold (see, arrow “N” of S410)], employing the plurality of modular antenna arrays in multi-user (Mu)-multiple-input-multiple-output (MIMO) for the UE [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, the network element further compares the temporal coherence with a second predetermined threshold (S420) and performs the step S425; the step 425 comprises assigning dedicated RS resource to the UE for MU-MIMO transmission and prioritizes the UE over other UEs in a list of MU-MIMO candidates (see, ¶0087, “the gNB/eNB may keep this UE in the MU-MIMO candidate list); note that serving the UE in the MU-MIMO transmission implies that the plurality of antenna arrays x1 to xM are used in the MU-MIMO for the UE ]; and 
based on a second determination that the coherence block does not satisfy the threshold [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, when a determination that the temporal coherence is less or equal to (i.e., not larger than) the first predetermined threshold (see, arrow “Y” of S410)], employing the plurality of modular antenna arrays in a mode which is not the MU-MIMO for the UE [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0082-0084, the network element performs to preclude from the MU-MIMO transmission (S415); note that precluding the UE from the MU-MIMO transmission implies that that the plurality of antenna arrays x1 to xM are not used in the MU-MIMO for the UE].  
Although the description of Zhang with respect to FIGS. 3-4 teaches, “based on a second determination that the coherence time does not satisfy the threshold, employing the plurality of modular antenna arrays in a mode which is not the MU-MIMO for the UE”, the description of Zhang with respect to FIGS. 3-4 does not explicitly teach (see, emphasis), the mode which is not the MU-MIMO is modified to be SU-MIMO.
However, the feature “the mode which is not the MU-MIMO is modified to be SU-MIMO” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art. 
In particular, Zhang further teaches, a single-user MIMO (SU-MIMO) as an alternative transmission scheme of the MU-MIMO [see, ¶0005 and FIG. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang with respect to FIGS. 3-4 and the description of Zhang with respect to ¶0005 and FIG. 1 to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Zhang with respect to ¶0005 and FIG. 1 into the system of Zhang with respect to FIGS. 3-4 would have yield predictable results and/or resulted in the improved system (e.g., allowing MIMO transmission modes to be adapted to radio channel status to maximize the benefit of using the MIMO transmissions), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Zhang does not explicitly teach (see, emphasis), the coherence time is modified to include a coherence bandwidth or to be a coherence block, and determining a coherence block based on the coherence time and the coherence bandwidth.
However, Frenger teaches, the coherence time is modified to include a coherence bandwidth or to be a coherence block [¶0014, the maximum number of orthogonal pilot sequences that can exist may be upper-bounded by the size of the coherence interval, which may be the product of a coherence time and coherence bandwidth], and determining a coherence block based on the coherence time and the coherence bandwidth [¶0014, the maximum number of orthogonal pilot sequences that can exist may be upper-bounded by the size of the coherence interval, which may be the product of a coherence time and coherence bandwidth; note that the coherence interval/block is determined by a product of the coherence time and the coherence bandwidth].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “the coherence time is modified to include a coherence bandwidth or to be a coherence block, and determining a coherence block based on the coherence time and the coherence bandwidth” as taught by Frenger in the system taught by Zhang in order to determine maximum number of orthogonal pilot sequences that can exist to increase performance of a massive MIMO system [¶0014 of Frenger].

Regarding claim 2, Zhang in view of Frenger teaches, all the limitations of claim 1 and particularly, "determining the coherence block" as set forth above. Frenger further teaches, obtaining a product of the coherence time and the coherence bandwidth [¶0014, the maximum number of orthogonal pilot sequences that can exist may be upper-bounded by the size of the coherence interval, which may be the product of a coherence time and coherence bandwidth].

Regarding claim 10, Zhang in view of Frenger teaches, all the limitations of claim 1 and particularly, "the plurality of modular antenna arrays" as set forth above. Zhang further teaches, wherein the plurality of modular antenna arrays operates in time division duplex (TDD) [¶0079, time division duplex].

Regarding claim 16, Zhang teaches, a method, comprising: 
tracking, by a processing system, a coherence time for a user equipment (UE) [FIGS. 3-5; their related descriptions; ¶0077-0080 and 0082, (network element including processing unit determining a temporal coherence for UE (steps 310-320 and 410); note that determining the coherence requires tracking the coherence]; 
determining, by the processing system and based on the tracking [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, when a determination that the temporal coherence is greater than the first predetermined threshold (see, arrow “N” of S410)], whether to serve the UE in multi-user (Mu)-multiple-input-multiple-output (MIMO) mode or not [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, the network element further compares the temporal coherence with a second predetermined threshold (S420) and performs the step S425; the step 425 comprises assigning dedicated RS resource to the UE for MU-MIMO transmission and prioritizes the UE over other UEs in a list of MU-MIMO candidates (see, ¶0087, “the gNB/eNB may keep this UE in the MU-MIMO candidate list); note that serving the UE in the MU-MIMO transmission implies that the combination of multiple antenna panels x1 to xM are used in the MU-MIMO for the UE ]; 
based on a first determination to serve the UE in the Mu-MIMO mode [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, based on a determination to assign dedicated RS resource to the UE for MU-MIMO transmission and prioritize the UE over other UEs in a list of MU-MIMO candidates], employing, by the processing system, an aggregation of coherent modular antenna arrays to operate in Mu-MIMO for the UE [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, note that serving the UE in the MU-MIMO transmission implies that the aggregation of coherent (note that every eNB/gNB for MIMO mode includes the radio access network including multiple modular arrays and the system determines a temporal coherence to use in MU-MIMO which implies that the antennas operates as a coherent antenna system) multiple antenna arrays x1 to xM are used in the MU-MIMO for the UE; further note that for each receiver 230-1 of FIG. 2A or 2B, the aggregation of antenna arrays of the transmitter 210 operate to transmit signals to each receiver]; and 
based on a second determination to serve the UE in a mode which is not MU-MIMO mode [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0082-0084, based on a determination to preclude from the MU-MIMO transmission (S415)], employing, by the processing system, the aggregation of coherent modular antenna arrays to operate in the mod which is not the MU-MIMO mode [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0082-0084, note that precluding the UE from the MU-MIMO transmission implies that that the aggregation of coherent (note that every eNB/gNB includes the radio access network including multiple modular arrays and the system determines a temporal coherence to use in MU-MIMO or not (see, ¶0077-0080 and 0084) which implies that the antennas operates as a coherent antenna system) antenna arrays x1 to xM are not used in the MU-MIMO for the UE; further note that for each receiver 230-1 of FIG. 2A or 2B, the aggregation of antenna arrays of the transmitter 210 operate to transmit signals to each receiver].  
Although the description of Zhang with respect to FIGS. 3-4 teaches, “based on a second determination to serve the UE in a mode which is not MU-MIMO mode, employing, by the processing system, the aggregation of coherent modular antenna arrays to operate in the mod which is not the MU-MIMO mode”, the description of Zhang with respect to FIGS. 3-4 does not explicitly teach (see, emphasis), the mode which is not the MU-MIMO is modified to be SU-MIMO.
However, the feature “the mode which is not the MU-MIMO is modified to be SU-MIMO” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art. 
In particular, Zhang further teaches, a single-user MIMO (SU-MIMO) as an alternative transmission scheme of the MU-MIMO [see, ¶0005 and FIG. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang with respect to FIGS. 3-4 and the description of Zhang with respect to ¶0005 and FIG. 1 to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Zhang with respect to ¶0005 and FIG. 1 into the system of Zhang with respect to FIGS. 3-4 would have yield predictable results and/or resulted in the improved system (e.g., allowing MIMO transmission modes to be adapted to radio channel status to maximize the benefit of using the MIMO transmissions), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Further, Zhang does not explicitly teach (see, emphasis), the coherence time is modified to be a coherence block.
However, Frenger teaches, the coherence time is modified to be a coherence block.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “the coherence time is modified to be a coherence block” as taught by Frenger in the system taught by Zhang in order to determine maximum number of orthogonal pilot sequences that can exist to increase performance of a massive MIMO system [¶0014 of Frenger].

Regarding claim 17, Zhang in view of Frenger teaches, all the limitations of claim 16 as set forth above. Frenger further teaches, wherein the coherence block is based on a coherence time and a coherence bandwidth for the UE [¶0014, the coherence interval, which may be the product of a coherence time and coherence bandwidth].

Claims 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Jeong et al (US Publication No. 2007/0115796).

Regarding claim 3, although Zhang in view of Frenger teaches, all the limitations of claim 1 and particularly, "tracking coherence block”, “the employing the plurality of modular antenna arrays in Mu-MIMO for the UE” and “determining, based on the tracking the coherence block, that the coherence block does not satisfy the threshold, and responsive to the determining that the coherence block does not satisfy the threshold, employing the plurality of modular antenna arrays in Su-MIMO for the UE” as set forth above, Zhang in view of Frenger does not explicitly teach (see, emphasis), tracking particular information “after” employing a first transmission mode; determining, based on the tracking the particular information, that the particular information changes; and responsive to the determining, employing a second transmission mode (different from the first transmission mode). 
	However, the feature “tracking particular information after employing a first transmission mode; determining, based on the tracking the particular information, that the particular information changes; and responsive to the determining, employing a second transmission mode” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Jeong teaches, tracking particular information “after” employing a first transmission mode [FIG. 4; its related descriptions; ¶0075-0077, tracking channel environment after operating in a determined mode/first transmission mode (see, ¶0077, “when the UE determines that it is necessary to change the channel quality information transmission mode in step 420 during call connection according to change in the status (for example channel environment) of the UE”)]; determining, based on the tracking the particular information, that the particular information changes [FIG. 4; its related descriptions; ¶0077, based on the channel environment, determining that the channel environment changes]; and responsive to the determining, employing a second transmission mode (different from the first transmission mode) [FIG. 4; its related descriptions; ¶0075-0077, responsive to the determining that the channel environment changes, changing the transmission mode (S430); note that the changing of transmission mode in a state which the system operates in a determined mode (i.e., first transmission mode) results in the system operating in another transmission mode (i.e., second transmission mode) different from the determined mode].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang in view of Frenger with the above-mentioned feature taught by Jeong to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Jeong into the system of Zhang in view of Frenger would have yield predictable results and/or resulted in the improved system (e.g., allowing for the system to be adapted to varying radio channel environment), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 4, although Zhang in view of Frenger teaches, all the limitations of claim 1 and particularly, "tracking coherence block”, “the employing the plurality of modular antenna arrays in Su-MIMO for the UE” and “determining, based on the tracking the coherence block, that the coherence block satisfies the threshold, and responsive to the determining that the coherence block satisfies the threshold, employing the plurality of modular antenna arrays in Mu-MIMO for the UE” as set forth above, Zhang in view of Frenger does not explicitly teach (see, emphasis), tracking particular information “after” employing a first transmission mode; determining, based on the tracking the particular information, that the particular information changes; and responsive to the determining, employing a second transmission mode (different from the first transmission mode). 
	However, the feature “tracking particular information after employing a first transmission mode; determining, based on the tracking the particular information, that the particular information changes; and responsive to the determining, employing a second transmission mode” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Jeong teaches, tracking particular information “after” employing a first transmission mode [FIG. 4; its related descriptions; ¶0075-0077, tracking channel environment after operating in a determined mode/first transmission mode (see, ¶0077, “when the UE determines that it is necessary to change the channel quality information transmission mode in step 420 during call connection according to change in the status (for example channel environment) of the UE”)]; determining, based on the tracking the particular information, that the particular information changes [FIG. 4; its related descriptions; ¶0077, based on the channel environment, determining that the channel environment changes]; and responsive to the determining, employing a second transmission mode (different from the first transmission mode) [FIG. 4; its related descriptions; ¶0075-0077, responsive to the determining that the channel environment changes, changing the transmission mode (S430); note that the changing of transmission mode in a state which the system operates in a determined mode (i.e., first transmission mode) results in the system operating in another transmission mode (i.e., second transmission mode) different from the determined mode].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang in view of Frenger with the above-mentioned feature taught by Jeong to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Jeong into the system of Zhang in view of Frenger would have yield predictable results and/or resulted in the improved system (e.g., allowing for the system to be adapted to varying radio channel environment), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 18, although Zhang in view of Frenger teaches, all the limitations of claim 16 and particularly, "monitoring the coherence block”, “the employing the aggregation of coherent modular antenna arrays to operate in Mu-MIMO for the UE”, and “determining, based on the monitoring the coherence block, to serve the UE in the Su-MIMO mode, and responsive to the determining to serve the UE in the Su-MIMO mode, employing the aggregation of coherent modular antenna arrays in Su-MIMO for the UE” as set forth above, Zhang in view of Frenger does not explicitly teach (see, emphasis), monitoring particular information “after” employing a first transmission mode; determining, based on the monitoring the particular information, that the particular information changes; and responsive to the determining, employing a second transmission mode (different from the first transmission mode). 
	However, the feature “monitoring particular information after employing a first transmission mode; determining, based on the monitoring the particular information, that the particular information changes; and responsive to the determining, employing a second transmission mode” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Jeong teaches, monitoring particular information “after” employing a first transmission mode [FIG. 4; its related descriptions; ¶0075-0077, tracking channel environment after operating in a determined mode/first transmission mode (see, ¶0077, “when the UE determines that it is necessary to change the channel quality information transmission mode in step 420 during call connection according to change in the status (for example channel environment) of the UE”)]; determining, based on the monitoring the particular information, that the particular information changes [FIG. 4; its related descriptions; ¶0077, based on the channel environment, determining that the channel environment changes]; and responsive to the determining, employing a second transmission mode (different from the first transmission mode) [FIG. 4; its related descriptions; ¶0075-0077, responsive to the determining that the channel environment changes, changing the transmission mode (S430); note that the changing of transmission mode in a state which the system operates in a determined mode (i.e., first transmission mode) results in the system operating in another transmission mode (i.e., second transmission mode) different from the determined mode].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang in view of Frenger with the above-mentioned feature taught by Jeong to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Jeong into the system of Zhang in view of Frenger would have yield predictable results and/or resulted in the improved system (e.g., allowing for the system to be adapted to varying radio channel environment), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Sun et al (US Publication No. 2022/0303087).

Regarding claim 5, although Zhang in view of Frenger teaches, all the limitations of claim 1 and particularly, "based on a first determination that the coherence block satisfies the threshold, employing the plurality of modular antenna arrays in multi-user (Mu)-multiple-input-multiple-output (MIMO) for the UE” as set forth above, Zhang in view of Frenger does not explicitly teach (see, emphasis), based on the first determination ... , performing an average of sounding reference signal (SRS) data obtained from the UE to maximize uplink (UL) coverage for the UE.
	However, Sun teaches, based on a first determination [¶0111, one or more of the above described functional entities of the 5G NAS and/or 5G AS may be configured to perform methods such as sounding reference signal (SRS) coverage enhancement for enhanced multiple-input-multiple-output (MIMO) operation; note that since the SRS coverage enhancement is performed for enhanced MIMO operation, it is implied that the SRS coverage enhancement is performed based on a determination to operate in the enhanced MIMO operation], performing an average of sounding reference signal (SRS) data obtained from the UE to maximize uplink (UL) coverage for the UE [¶0111, performing SRS coverage enhancement; “one or more of the above described functional entities of the 5G NAS and/or 5G AS may be configured to perform methods such as sounding reference signal (SRS) coverage enhancement for enhanced multiple-input-multiple-output (MIMO) operation”; further see, ¶0144, the base station may average the one or more SRS transmissions to enhance estimation of channel condition which results in increasing uplink coverage for UE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “performing an average of sounding reference signal (SRS) data obtained from the UE to maximize uplink (UL) coverage for the UE” as taught by Sun in the system taught by Zhang in view of Frenger in order to improve reliability of channel quality measurement [¶0144 of Sun].

Regarding claim 19, claim 19 is rejected at least based on a similar rational applied to claim 5.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Fodor et al (US Publication No. 2018/0175960)

Regarding claim 6, although Zhang in view of Frenger teaches, all the limitations of claim 1 and particularly, "determining whether the coherence time satisfies a threshold" as set forth above, Zhang in view of Frenger does not explicitly teach (see, emphasis), wherein the threshold comprises a number of sounding reference signal (SRS) symbols.  
	However, Fodor teaches, the threshold comprises a number of sounding reference signal (SRS) symbols [¶0009, coherence interval (compared with the threshold in Zhang) limits the number of symbols of pilot sequences (e.g., the longer coherence interval, the more the number of symbols); thus note that the number of symbols of pilot sequences can be used as an upper bound/threshold in association with the coherence interval; further see, ¶0063, the pilot sequences can be interchanged with “sounding sequences”/SRS].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “a number of SRS symbols” as taught by Fodor in the system taught by Zhang in view of Frenger in order to determine a degree of coherence interval to used in massive MIMO systems [¶0009 of Fodor].

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Chen et al (US Publication No. 2011/0034198)

Regarding claim 7, although Zhang in view of Frenger teaches, all the limitations of claim 1 and particularly, "the employing the plurality of modular antenna arrays in Mu-MIMO for the UE" as set forth above, Zhang in view of Frenger does not explicitly teach (see, emphasis), wherein the employing the plurality of modular antenna arrays in Mu-MIMO for the UE is transparent to other UEs for which Su-MIMO is employed.
	However, Chen teaches, employing antennas in Mu-MIMO for an UE is transparent to other UEs for which Su-MIMO is employed [¶0129, employing MU-MIMO scheme for UE2 is transparent to other UE1 for which SU-MIMO scheme is employed; note that the employing of antennas for MIMO scheme is implied, and in order for the antennas to be used both in the MU-MIMO for the UE2 and in the SU-MIMO for the UE1, the antennas to be used in the MU-MIMO for the UE2 should be reconfigured transparently in the SU-MIMO for the UE1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “employing antennas in Mu-MIMO for an UE is transparent to other UEs for which Su-MIMO is employed” as taught by Chen in the system taught by Zhang in view of Frenger in order to provide independent MIMO schemes optimized to channel status associated with individual UEs [¶0129 of Chen].

Regarding claim 20, although Zhang in view of Frenger teaches, all the limitations of claim 16 and particularly, "the employing the aggregation of coherent modular antenna arrays in Mu-MIMO for the UE" as set forth above, Zhang in view of Frenger does not explicitly teach (see, emphasis), wherein the employing the aggregation of coherent modular antenna arrays in Mu-MIMO for the UE is transparent to other UEs for which Su-MIMO is employed.
	However, Chen teaches, employing antennas in Mu-MIMO for an UE is transparent to other UEs for which Su-MIMO is employed [¶0129, employing MU-MIMO scheme for UE2 is transparent to other UE1 for which SU-MIMO scheme is employed; note that the employing of antennas for MIMO scheme is implied, and in order for the antennas to be used both in the MU-MIMO for the UE2 and in the SU-MIMO for the UE1, the antennas to be used in the MU-MIMO for the UE2 should be reconfigured transparently in the SU-MIMO for the UE1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “employing antennas in Mu-MIMO for an UE is transparent to other UEs for which Su-MIMO is employed” as taught by Chen in the system taught by Zhang in view of Frenger in order to provide independent MIMO schemes optimized to channel status associated with individual UEs [¶0129 of Chen].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Vankayala et al (US Publication No. 2021/0126738)

Regarding claim 8, although Zhang in view of Frenger teaches, all the limitations of claim 1 as set forth above and Zhang further obtaining the coherence time and the coherence bandwidth  modified by Frenger as set forth above via an interface [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0082, determining/obtaining the temporal coherence for UE (steps 310-320 and 410) via an interface (note that the temporal coherence is obtained at least via one interface)], Zhang in view of Frenger does not explicitly teach (see, emphasis), the interface is modified to be an Open Radio Access Network (O-RAN) compliant interface.  
	However, Vankayala teaches, the interface is modified to be an Open Radio Access Network (O-RAN) compliant interface [¶0052, information exchange is through an ORAN interface]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “an Open Radio Access Network (O-RAN) compliant interface” as taught by Vankayala in the system taught by Zhang in order to exchange various information among different components or layers [¶0052 of Vankayala].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Ogle et al (US Publication No. 2019/0327520)

Regarding claim 9, although Zhang in view of Frenger teaches, all the limitations of claim 1 and particularly, "the plurality of modular antenna arrays" as set forth above, Zhang in view of Frenger does not explicitly teach (see, emphasis), the plurality of modular antenna arrays operates in a Mid-band spectrum.
	However, Ogle teaches, antennas operate in a Mid-band spectrum [¶0029, the antennas 158, 162 may be mid-band 5G antennas].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by Zhang in view of Frenger by including the above-mentioned features, as taught by Ogle because it would provide the system with the enhanced flexibility in selecting an operating band for antennas [¶0029 of Ogle].

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Shabtay et al (US Publication No. 2010/0234071)

Regarding claim 11, Zhang teaches, a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system [FIG. 5; its related descriptions; ¶0108-0110, computer program product  in the form of a memory storing computer program, when executed by a processing unit] communicatively coupled with a combination of modular antenna panels  and including a processor, facilitate performance of operations [FIGS. 1 and 2A-2B; their related descriptions; ¶0039-0040 and 0047-0048, transmitter 210 is an eNodeB in 4G scenario or gNB in 5G scenario (¶0038) that inherently includes a processor coupled with a combination of multiple antenna panels x1 to xM; note that each antenna panel x1 to xM is arranged in a modular form and every eNB/gNB has modular antenna panels], the operations comprising: 
determining a coherence time ... for a user equipment (UE) [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0082, determining a temporal coherence for UE (steps 310-320 and 410)] ... ; 
tracking the coherence time [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0082, determining a temporal coherence for UE (steps 310-320 and 410); note that determining the coherence requires tracking the coherence]; 
determining whether the coherence time is larger than a predefined value [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, determining whether the temporal coherence is greater than a first predetermined threshold (step S410)]; 
based on a first determination that the coherence block is larger than the predefined coherence block size [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, when a determination that the temporal coherence is greater than the first predetermined threshold (see, arrow “N” of S410)], employing the combination of modular antenna panels in multi-user (Mu)-multiple-input-multiple-output (MIMO) for the UE [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, the network element further compares the temporal coherence with a second predetermined threshold (S420) and performs the step S425; the step 425 comprises assigning dedicated RS resource to the UE for MU-MIMO transmission and prioritizes the UE over other UEs in a list of MU-MIMO candidates (see, ¶0087, “the gNB/eNB may keep this UE in the MU-MIMO candidate list); note that serving the UE in the MU-MIMO transmission implies that the combination of multiple antenna panels x1 to xM are used in the MU-MIMO for the UE; further note that for each receiver 230-1 of FIG. 2A or 2B, the combination of antenna panels of the transmitter 210 operate to transmit signals to each receiver] ]; and 
based on a second determination that the coherence time is not larger than the predefined value [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0084, when a determination that the temporal coherence is less or equal to (i.e., not larger than) the first predetermined threshold (see, arrow “Y” of S410)], employing the combination of modular antenna panels in a mode which is not the MU-MIMO for the UE [FIGS. 3-4; their related descriptions; ¶0077-0080 and 0082-0084, the network element performs to preclude from the MU-MIMO transmission (S415); note that precluding the UE from the MU-MIMO transmission implies that that the combination of multiple antenna panels x1 to xM are not used in the MU-MIMO for the UE]. 
Although the description of Zhang with respect to FIGS. 3-4 teaches, “based on a second determination that the coherence time is not larger than the predefined value, employing the combination of modular antenna panels in a mode which is not the MU-MIMO for the UE”, the description of Zhang with respect to FIGS. 3-4 does not explicitly teach (see, emphasis), the mode which is not the MU-MIMO is modified to be SU-MIMO.
However, the feature “the mode which is not the MU-MIMO is modified to be SU-MIMO” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art. 
In particular, Zhang further teaches, a single-user MIMO (SU-MIMO) as an alternative transmission scheme of the MU-MIMO [see, ¶0005 and FIG. 1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang with respect to FIGS. 3-4 and the description of Zhang with respect to ¶0005 and FIG. 1 to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Zhang with respect to ¶0005 and FIG. 1 into the system of Zhang with respect to FIGS. 3-4 would have yield predictable results and/or resulted in the improved system (e.g., allowing MIMO transmission modes to be adapted to radio channel status to maximize the benefit of using the MIMO transmissions), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  
Further, Zhang does not explicitly teach (see, emphasis), the coherence time is modified to include a coherence bandwidth or to be a coherence block, and the predefined value is modified to be a coherent block size, and determining a coherence block based on the coherence time and the coherence bandwidth.
However, Frenger teaches, the coherence time is modified to include a coherence bandwidth or to be a coherence block [¶0014, the maximum number of orthogonal pilot sequences that can exist may be upper-bounded by the size of the coherence interval, which may be the product of a coherence time and coherence bandwidth], and the predefined value is modified to be a coherent block size [¶0014, the maximum number of orthogonal pilot sequences that can exist may be upper-bounded by the size of the coherence interval (note that the size of coherence interval is used as an upper bounded value/threshold), which may be the product of a coherence time and coherence bandwidth], and determining a coherence block based on the coherence time and the coherence bandwidth [¶0014, the maximum number of orthogonal pilot sequences that can exist may be upper-bounded by the size of the coherence interval, which may be the product of a coherence time and coherence bandwidth; note that the coherence interval/block is determined by a product of the coherence time and the coherence bandwidth].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “the coherence time is modified to include a coherence bandwidth or to be a coherence block, and the predefined value is modified to be a coherent block size, and determining a coherence block based on the coherence time and the coherence bandwidth” as taught by Frenger in the system taught by Zhang in order to determine maximum number of orthogonal pilot sequences that can exist to increase performance of a massive MIMO system [¶0014 of Frenger].
	Further, Zhang in view of Frenger does not explicitly teach (see, emphasis), wherein the UE is located at or within a threshold distance from a cell edge
	However, the feature “the UE is located at or within a threshold distance from a cell edge” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Shabtay teaches, the UE is located at or within a threshold distance from a cell edge [¶0004-007 and 0248, UE is at cell edge where MIMO technique is employed].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang in view of Frenger with the above-mentioned feature taught by Shabtay to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Shabtay into the system of Zhang in view of Frenger would have yield predictable results and/or resulted in the improved system (e.g., allowing for enhance performance even in cell edge conditions), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 15, Zhang in view of Frenger and Shabtay teaches, all the limitations of claim 11 and particularly, "the combination of modular antenna panels" as set forth above. Zhang further teaches, wherein the combination of modular antenna panels operates in time division duplex (TDD) [¶0079, time division duplex].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Shabtay et al (US Publication No. 2010/0234071) and further in view of Jeong et al (US Publication No. 2007/0115796)

Regarding claim 12, although Zhang in view of Frenger and Shabtay teaches, all the limitations of claim 11 and particularly, "monitoring the coherence block”, “the employing the combination of modular antenna panels in Mu-MIMO for the UE”, and “determining, based on the monitoring the coherence block, that the coherence block is no longer larger than the predefined coherence block size, and responsive to the determining that the coherence block is no longer larger than the predefined coherence block size, employing the combination of modular antenna panels in Su-MIMO for the UE” as set forth above. Zhang in view of Frenger and Shabtay does not explicitly teach (see, emphasis), monitoring particular information “after” employing a first transmission mode; determining, based on the monitoring the particular information, that the particular information changes; and responsive to the determining, employing a second transmission mode (different from the first transmission mode). 
	However, the feature “monitoring particular information after employing a first transmission mode; determining, based on the monitoring the particular information, that the particular information changes; and responsive to the determining, employing a second transmission mode” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Jeong teaches, monitoring particular information “after” employing a first transmission mode [FIG. 4; its related descriptions; ¶0075-0077, tracking channel environment after operating in a determined mode/first transmission mode (see, ¶0077, “when the UE determines that it is necessary to change the channel quality information transmission mode in step 420 during call connection according to change in the status (for example channel environment) of the UE”)]; determining, based on the monitoring the particular information, that the particular information changes [FIG. 4; its related descriptions; ¶0077, based on the channel environment, determining that the channel environment changes]; and responsive to the determining, employing a second transmission mode (different from the first transmission mode) [FIG. 4; its related descriptions; ¶0075-0077, responsive to the determining that the channel environment changes, changing the transmission mode (S430); note that the changing of transmission mode in a state which the system operates in a determined mode (i.e., first transmission mode) results in the system operating in another transmission mode (i.e., second transmission mode) different from the determined mode].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Zhang in view of Frenger and Shabtay with the above-mentioned feature taught by Jeong to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Jeong into the system of Zhang in view of Frenger and Shabtay would have yield predictable results and/or resulted in the improved system (e.g., allowing for the system to be adapted to varying radio channel environment), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Shabtay et al (US Publication No. 2010/0234071) and further in view of Sun et al (US Publication No. 2022/0303087)

Regarding claim 13, although Zhang in view of Frenger and Shabtay teaches, all the limitations of claim 11 and particularly, " based on the first determination that the coherence block is larger than the predefined coherence block size, employing the combination of modular antenna panels in multi-user (Mu)-multiple-input-multiple-output (MIMO) for the UE” as set forth above, Zhang in view of Frenger and Shabtay does not explicitly teach (see, emphasis), based on the first determination ... , performing an average of sounding reference signal (SRS) data obtained from the UE to maximize uplink (UL) coverage for the UE.
	However, Sun teaches, based on a first determination [¶0111, one or more of the above described functional entities of the 5G NAS and/or 5G AS may be configured to perform methods such as sounding reference signal (SRS) coverage enhancement for enhanced multiple-input-multiple-output (MIMO) operation; note that since the SRS coverage enhancement is performed for enhanced MIMO operation, it is implied that the SRS coverage enhancement is performed based on a determination to operate in the enhanced MIMO operation], performing an average of sounding reference signal (SRS) data obtained from the UE to maximize uplink (UL) coverage for the UE [¶0111, performing SRS coverage enhancement; “one or more of the above described functional entities of the 5G NAS and/or 5G AS may be configured to perform methods such as sounding reference signal (SRS) coverage enhancement for enhanced multiple-input-multiple-output (MIMO) operation”; further see, ¶0144, the base station may average the one or more SRS transmissions to enhance estimation of channel condition which results in increasing uplink coverage for UE].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “performing an average of sounding reference signal (SRS) data obtained from the UE to maximize uplink (UL) coverage for the UE” as taught by Sun in the system taught by Zhang in view of Frenger and Shabtay in order to improve reliability of channel quality measurement [¶0144 of Sun].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US Publication No. 2022/0263545) in view of Frenger et al (US Publication No. 2018/0352526) and further in view of Shabtay et al (US Publication No. 2010/0234071) and further in view of Chen et al (US Publication No. 2011/0034198)

Regarding claim 14, although Zhang in view of Frenger and Shabtay teaches, all the limitations of claim 11 and particularly, "the employing the combination of modular antenna panels in Mu-MIMO for the UE" as set forth above, Zhang in view of Frenger and Shabtay does not explicitly teach (see, emphasis), wherein the employing the combination of modular antenna panels in Mu-MIMO for the UE is transparent to other UEs for which Su-MIMO is employed.
	However, Chen teaches, employing antennas in Mu-MIMO for an UE is transparent to other UEs for which Su-MIMO is employed [¶0129, employing MU-MIMO scheme for UE2 is transparent to other UE1 for which SU-MIMO scheme is employed; note that the employing of antennas for MIMO scheme is implied, and in order for the antennas to be used both in the MU-MIMO for the UE2 and in the SU-MIMO for the UE1, the antennas to be used in the MU-MIMO for the UE2 should be reconfigured transparently in the SU-MIMO for the UE1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide “employing antennas in Mu-MIMO for an UE is transparent to other UEs for which Su-MIMO is employed” as taught by Chen in the system taught by Zhang in view of Frenger and Shabtay in order to provide independent MIMO schemes optimized to channel status associated with individual UEs [¶0129 of Chen].  

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Bengtsson et al (US Publication No. 2020/0014433) [¶0010]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

                                                                                                                                                                                         

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469